 

“UNETED SSTRFES “SESTICEET Coser “Ee. thee
SOUTREEN DISTRICT OF LEW NoGe.

 

 

 

 

_ Joshua Man Scluite Jp
- SA a en ne ee te I no)
Ty ey
oo fetitere,
tt “OF
: ta 2 cma
- am ne a a a —
_ 4 “4 yan
eee ON 7 BOD
“ay
io)
ee pe _-. — ced

 

oo Wiham Beco,

 

 

 

 

 

co Resp nlent a
Case. No. _ oe

 

_. _ PETITION For hWeTT oF DNAS copes
oe  -WADER ZO USC. 8 7Zup

 

 

ce a

oo. — Notice |
ce | See. attachment Soc application ‘1D Proceed tbs fpiha papers, Khe
cocoa faba Tye Yi Nanec Lakyohon efor Net (PLRDY hase pot aptly to ¢ pe tthon
- So. toot of babes corpus Gm therefore, He setitoner neeh nat Signa _
woe | PUSoner autherreatbn form oc pay any filing fee., See, 0.91, Reyes. Keane,
- 40.34 616, 678 (24 Cac. MAC YTWe crocdude, thet Congress Sn |
—.. PLRA to dgely te Petthons foc 4 writ ot Nias corpus); Deus v. eehatet, bp

- oo Esa MO Lic. 1478) ( Pet Ser Litigaheon RePocom Act's Sling Fee dbligatioas. :
a. 20 Oet apply. to 224i habeas praeeding,"), oo
Snes peiton challenges. olige male by Ostet Tele, Gal A

7  -Caulty, the Verthionen Deguests assighmest 2X ths Qetton to 4.

| bittecert Iudye based on 29 ws.c. § (44.

 

 

 
  
  

 

 

 

 

 
 

oe 4, Coscently fyeld_on 08 wiles bp federal acthari hes

Gis. twbees [J-tr- [Tele = 546 (Pu

Case 1:20-cv-09244-JPO Document 2. Filed 10/30/20 Page 2 of 43

_. PEEETIn PRELIMINARY cTnpbewarmnt

ete ee a

. Real Trkemation —__ | oe
mr GA name and pelsooec —sJeshua Maw Dam Shute. Tats 4 :

Fag. ok Contirenont Tet ras litan Alitan Cotrechoral Contec

Ke Pie j|po07

 

 

 

 

  

 

 

 

Ah Casceaty held GS: @ piettial Pernee,_ pening tril

 

 

 

Docsion or - tbe CC all lenged
_B. Ths petition challenges: prowl Relentiy,

—-b. Eafornctin on) locisivn Challenged.
Rate. ach locaton 92 @uct: (LS. Distart Court fe the, S.DAr

Te

 

 

—igel H a T, al—

Nour vache. chaleeges of the Decdion

 

 

- Lh Aoteal

 

 

“Raw. ino location Qu LS. ion) CNzurt Gut 2 A [s
Case. wher: 19-145

—Decisinn Order ot Peration ¢Fitmay. Der SY. of 6/i9 |

 

 

 

 

 

@ tbcation 4 Quacee)- Mw Gor MG Wavbel re
Bitton pues Lor leme. 0 Diecee- pn fot pavers.

See. alaceed 6X Chait. .
_ , Asha New S, . te

 

 

 

 

AO 0p :
Lttomoten reel ‘ated fom form hg EZ Ren. oh ye fips por a Wt Te

a EN STEER OL ro A ie A SS Ce 5 LZ

 

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 3 of 43

con KBLE_OF CONTENTS
— TT TRRLE oF Awrboectres ete nwantace ute. {Wo
_aL.. _SURIENENT. OF “JoRISOLCCION.. eee cttw ee A
AIL. State MENT _DE TRE TSs06) e-news
: TL steeper DE TIRE CAGE oe oY

| pf Rele iat. Bedegtomd..... ntl >.

oo Be Deber Setting. Convio Relea. wets
Le SuMMpeN OE ARGUMENT. .. weeps ae
Na. ARGUMENT. . ola

 

ae ah “Llneoneah tage < fp reluce. that Caryot pa i
Be eel AQ

a foe Nielson e f “Rocalvont mn Genero, Cos ant “pecelent 13
co a Ce Vidatron of "Least st Cagrichve Clase oe - lB
Ba Nip ebon 08 Ym. 5M 6 aad BY Redvers. AL
ee st wy oot Sepess: lawl Speech tO Sappross. iplonket..,. 2 75,
a iB The. Diswick Courts ceuocatin, of bel pare Uncorsttubonal. a7
a Meg Lhevanctitahomt con) tone 2 Mase, ate MenGreible. a) 8
coe Ae The, fist fost capa Telewse eorbltrs en post Cin... aL
oe _ 2. Reetital GSerutves consenteh fo third Party eof Tremet.....91

2 Ht isk bourt< Te bance, On Vigna aivess WS IMptce_ 33

 

 

 

 

 

 

 

 

 
 

Case 1:20-cv-09244-JPO Document 2. Filed 10/30/20 Page 4 of 43

OW TL. TNBLE OF huTPeRE TIES,

 

 

 

~ ES

 

 

 

 

ce Si AS. TH Goce) AS
Bou ee a ee
a ee
“ Eectwen U United Sfates |

 

Lo 2 met SAL (\43% $ De wr i tree oe, 7 ;

Branltioe. 5. Otlahotva,
YEAS. go) (413). - ey 4.0
ae D Bella 1. five) Carles __ | a
ce et BA LS FZ BZ) SS

_ Flanagan v. inte Stokes, __.
MER US. 259 (4Ot\.

a bruby ye Nocth (acolwa, —
on it 135 S. ch 1368 (Zo\s):- ve wee. (LS

«ee * =

vee fess Y: Inliuva, —— a - =
a AY ILS. nS(14 73). oo. ay
kage Tat) Pichies Corp. v. _Regrts “8 nn £ nk, _
60 LS 604 A145)... oo
Cello Noeth Ciliva, | _—_
Ce TS A 1130 2075. ee DSO
ee Ker on: Pwortan Oui) Liha hes, Usion,. I a
2b UWS. BY (VAD)... oS

Paley 9 Cal ocnit,

 

 

 

 

 

terran eee

5B Ks. 373 (ZO). - we

et Those. v- Widen, Rroselyn Dose f Delentn fe Men,
_ NTR EDs 247 WS Cu (473). ZB

 
 

ane

lt States vy. Pelins he
BY Fd 766 CC 188).
led States ve Yolm :
2b ED Az. Ar Lax 190%). a

. — + ve Sibel y

Case 1:20-cv-09244-JPO Document 2

(ted Soles, Yo. Eetts, |

Filed 10/30/20 Page 5 of 43

 

G26 Fh 148 Be cr. LB).
Tete Sptes v. Bait,

 

5 Fh. (lOO. 20), oe ND

a Sfetes vo Broder
B66 EAR 504 (Zh cor. Zot) _

AO

 

AB. Fa $2.0 Ls 1010).

 

“4b E2384 GA le 1008).

 

 

ae States _¥- La laste. oe

 

_ BU ES L87 Ac Cw. Z0l6).. we
. Lloret Gintes v. Lye S

426 EAD W728 Cr 2008).

“Trad Cralets y. Vern 224 —Mer eho, -

Lo 5S sh fe (> Cu. ZO) ..

lla Sites vy. Potercon,

148 B04 Zh Lie. DOO

 

287 Fk zz (2h oN 2002)

~~ Sieks vo [uiedaners
68 EF <3 Ugo (0 Ge Zoi).

les rh. Yack, eavet Krosm,

 

ats. Tet der).

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 6 of 43

ju.

— Stehtes

IB ASC. § BYE passim

. Ig Sco BY¥B SOP MUST Tt _.. AT cee
Ib ASC $ 3500.2. 2.2 eR

; i . US.C. & 3583. TUS TT oslo ee eT et ‘AG, Oo

IB MSG 3 HO ee
A _ Le Use 8 [ZAI Softer To Tot tr mn A oe
_ Tp USL $ ZZ4 6 Ie TOT Tote et Tt \, Uy

. LA. USC. & ZS DOT Torr tl nat. t

— Copstittiond Rowsons

WS. Const Ave Di eee ee passion

WS Const. Aten DIT eee Passi

; De OS. Gest Byend . WE. Troms ton mT at O4S5." Be

U.S. _ Const. Dyer. WT. Toe OT, \I, 21, Z4, SS a
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 7 of 43

he _
TID. STATEMENT _OF JURISDICTION ~

coop he. (ost. may entertain a_petition foc & iotit fe, .

 

 

ites cos. from a person en Cusstaby +: henge. _

te ve te ee

ov legality. of his hetention, po the qvourds tat the iS s

 

 

 

 

 

 

 

wh Costoby. WU dahon of the ices or es Oo

Budies of the Une Sines,” 28 US.c SHS >

ante vee 4 oer

 

 

 

 

Gok tus the. athosits/ 1D Wilde the getthen, and :
ld the (y bu i of te I$S2@ Gn atdec dvectng the.

Se spobent to Caw Case. Why the. duct Shauld not be

 

 

 

 

Team RE, cea me eee ae maaan ee a a

“gical Udles< ct Gepea s po the Gos ication Hat +h he

 

 

 

 

I a na .

.. aglcaat OF peS20, Setamed. Is Tot ~eattti. Ho ch Celie |

TB. USC. 2 722143.

ce ae the Covesnyont at red Ny. Schulte Sor page

 

 

 

ce he a _l Loot ndictutert IN the Souther Drey wok & New

 

 

_ acl. doting the. Month 7 Marcle £020. The. result |
 

nto Aca DUS EW) ae eg le

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 8 of 43

 

 

 

__Statenent¢ (\ iD USC. ¢ \oo' ) tht ae. pda Rule

 

 

 

 

bossa, Newly, __Convichon Yoots pretrial Mebtes coe

—_ under A KSC. co 2 See Thorne: ‘.

 

 

 

 

 

 

i ce Cis. Wee Fallen iS Now hell GS OO

 

 

~cowie de Sendarct {i athec thin Merely aN a CMa age te pot.

 

 

 

 

 

ee broke to tral, the Issve_ae fo the. egal Itsy oP fic

 

Cc othe Aleta Kotessthouy Ms been worte), Lind he therefore

 

 

beates wneweay  pesohe tho Coustibbovel isyves

 

— =“ Poueuer, due. fo the Yara heey, Here no.

 

 

Seal \aawont: at salene until Ye Temaidha Counts bthe.

 

Wes, € hurg | juy Rnd rst} tal — except Caondetons_ fy

ip.

 

 

_Nadwwert ace_cettiad. “Daher 2 Msc 3 \ZAl open! tc ~

 

 

 

dla any Cow all Qral doc ion< pt the len casts.”
 

Case 1:20-cv-09244-JPO .Document 2 Filed 10/30/20 Page 9 of 43

a | Tan a_Cinval Case. » AS... here, fin, Apex| VU U3 by. TY | be

_ttken. -asly ohtec sentence has been weed). decaxe, Hhed

the. 4 Owal. Sdquent | " Sudn. h Case. Flanagan. Ne. Linked.

_ Big Yo US. 254, 263 (404), Bermenv. Unvted Sete,

. Bez. US, ZN LUzC4st) The Quality ale has been the

 

awa of appela ate susisSiction » Fon the eebest hays .
the Republic. See DiFolla v. Llnted Srtes. 361 US.

fay tH 402d.” Dintely See a Delis ey, Bot E23. 266, 268

a (3. c. 488), “nba Sine. there, Is fo Lua] ylgnen

 

 

 

 

 

 

08. Sonence., the Pethonec Corot yet aeoyal The ronuiction

an Mis no_ofter. {ud del temedy nullable 1o_in—— th fies

 

 

We. Sule few Ing Ny Lestoby kS Gq oietrial Jeainee pesding

 

 

~ Testl-tion.of the tewainkg cousts at a Secon) trial. Fills, He.

 

7 Bist, (ck ydge. pres ding puer the coma Case ens auttoty to

 

 

hee ‘Ans. Sehulte wanted into Shera! AN foc the
 

- Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 10 of 43

| Cowie ¢ Shedd the. cout aun ths. bor

 

 

 

 

 

 

+H + SERENE oF ANE ESE _ -

 

 

 

 

 

 

 

— Keen net a al — Voutoes prefrial_| vitlod Stef

 

 

 

 

 

: ~ -
tthe _gecons the necessity fc Guch 2 ban OF why bese /

 

t est whe. options, (pese. wh ren consiherd) and. then pd

 

 

 

 

 

 

- _ thus wa 4p wade yr) Quches Qk Cost Lact Gb _ seein) ny
- . “E Defeat .

 

 

 

 

 

 

 

 

 

 

 

se ERENT A TOE CSE
Tic Se ples Soa tal Mie ipa

 

 

 

 

 

ee —_ fo Ze ASC. § 724 yada his mee Gate Oretiral

 

 

 

—hearcecalton. tte Metopltan Cottetoral Cente(Mec\, iy

 

nn ce tee ee

be This ol. Schulte, [7-oc-54B (PAO), peed, va trial in,

 
 

- Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 11 of 43

W

The. {nied States. Dest. Conk. i Ye Gate Defies _

ce ot Naw ost. _ -

RR Bo

 

 

__ fh. Shute. Wore) foc the. Conttal Titel) yee Kaen

 

 

 

cy Wetioval | Sreudey Naeroy cs 6. 30h utte. 01g Wor Bow Lo0-

lt De pissed ¢ every Gay qtmh exavalTon Melding pustras.

 

 

 

 

 

 

sated io. aor Cones fob (osseesion o£ Chl tease, Ja 4
» Nees Do | WW Schol te el to Hau Sbnt Coy fs wor.

 

kK Vowber. sc Senior Saltuare Eogueer

 

—Thllanig Ate «ad T Witleds on Mord 1, 1017

 

 

_ oe
a geh Ue it. Ss hul {2 “tite begen Corbrotuag “tukl

 

 

its _Govemyrort _ bassist then investi fon,

es On Paper. Wb (Ty Nos te. Contin, cexpeitnn av

- Gant uth, WShs, Ms. Sheltie pac atl lecte) bia G Faas
: <a

 

 

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 12 of 43

08 60 VBL gerts Teyading laratore of Pssasion_ 9?

 

a Cpanel Bec et, ML Shute, hae done ath

eer Le

ty c_wgenate uve (Det 8 tosai.

— tye eee oe

0. Septeiiber 13, Lot7__Onstrete idee (dl A Clotiy

 

 

 

 

. soured te Wg steles Deciiion, au} yeieah Mi. Shute nthe.

 

 

 

 

wl Coddtons- of Zskhwe Mae warce ayton bad te,

 

 

 

 

aay Lose the, Isive pan allged Niguwer soxunl fssault

 

_ 0 pote. choses [ Nea FIZ. teas vb).

 

 

 

 

 

 

 

 

 

 

 

 

_ a _On Saplember ZB, D7, Me Schuthe’s hoMyute, -
Shot Tae by one} el Hhivites iegasiv PELMISSID4 4 vse.

oe 7 Seruigec _.
. + a Veep al te Trenot mn the apatiork Dadoal ‘ose aah

 

Concert steal Mi Scholtes Toovwate. Coull fccess the Tnetreet

 

 

a jak wv M Shite tne ake be

. oe Os Nake 027 WS: tute.

Th throsh hye ( ancl,
ow. Sule. vated) TNA Acvess. The tages thes. Jeno

bth goeuhee, 50 thet Cons Coll tage the [save e Hagh

 

 

 

 

 

_ Wh, oebutte Ivis arrested asc "Ragitwe Foe ila south

 

partion Mactice (Drs *lb jraseniph), | oe

Dr Deenter 6, 2ort, lepire Strick furs neaceatnn,

_ assault ig Ws § Su Giend in (els, thse AGT chases bere os

 

 

 

 

_ — Ses) Cevolator of Mi. Schutt e's ball hve_to this fest. an)

 

“Dew gligaouns thot he cused tte Tenet (ee #ZI hal Tae,

On Decerber Y U7, Mc. Shute _Orwsente\ fo

 

 

 

 

 

 

 

 

_ dp be. Arpalgned On Sexval_assautr Charges the Vllawig (eek. ,

. biog be ay Viebu hi Were the result af « ssiadtse Sat |

oe it the Uttoners cell phan, The next dav, the goerntent —

—_ geeand, withor miebice Se thet he caih le extiaired to Signi 7

 

 

- Pouenioc, Wwned.astely Poll vty NMoand, ivg Wg cartel the.

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 14 of 43 }
Bo an
 faicalgpmer’ roped) Tks wus, gin (eB a potainer as the enhre

 

 

- -geal_of those charales as to Retain (. Sdutte. wbeGdely. |

 

 

Wisc. Foo perils pyle. tp te Petrhoner m 10720

 

aa cope me

Loovene a grand. \viy fospite the Niiglan leo Idectuds Stateuont

 

 

 

 

 

tit he bah no crime, to groseetes fo this Aste Mh Schutte fae

 

ever brn Corlly changed Qe #*ZZ Oke De® ZY spanssca)

Or Qauacy B, Cole, Mi. Schutte aye) fo relase, fir.

 

 

oo Sobultes Counsel fewnid evilewe. that all Neel tonmrectinas

 

_ - Corne-ponbed 4 fn) hen Me Shultes foomate fuss Oresennt

 

a prety ul Skruites CorcentQr. to tho Namates pce oO He tilernet 7

 

 

cot | | oo
 (o®_ LGrint Septarbor ZB presi loler) gay Mi Schuités ele

a AGI Comngal’s urging , the Cock Ad not Orselt wth ovty al

 

 

 

 Saunes., a ster, Yond, ipso Sint, Hut Wi Soh
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 15 of 43

iNidateD the fame 92 the neeice conrhons by Ores

Kau hs. _wowmte. BLESS . the (Couplers Msn Very. Sete

 

 

webs” QE tat 1 Te tera eed

 

ES Nagi aiest te ab 4 iat Tore (Mae "Cheer barge th

et G Oder),

 

Tn Mach 6 Bot, He Ged Guat Gard Regal

ati vod: Liye Gi ates Ctuoe cifdn_o2 bet luitha’ Issuing or _opinioe
do |

 

 

- oa Oder Sultng Coobitrors of Celece

See ‘Osher Sethe Condi rs pe Cheese, ‘ish, ne a ros

 

 

 

 

 

 

 

 

__ me p> ac nodpgte. none. o& thy, Giaang | looufton resfricton Progeny. :
ee oh Com oly. (ii ik I, a Repune Yeats fs Avecteh.. oe ;

 

 

Cp Dame. Lworreraton. he fire. “ehaed tp hase day _

Tallon at Movs sesilene CXCO- {or Medlical NMetess hes fal last

 

 

 

_ Toenanes Or_othor mbites Specially approve by tle (oat
Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 16 of 43

— sho to location Worker ina aS ose be tle rettia fal |

 Bertes Okece. of SupenBng, oRroe anh me tothe all & the

aoe paws al aed x hstiuchoas groibed

 

 

 

 

a COMMTER, COYWUIEK NeWIeK ANYOE. TATERRET __

be eee ene pet

 

. = Recess UNLESS SPEGLETCNLLY NeeRAEL DY PE-TEIN. |

ACES, ee REAL. SPEUICES SRNL use HS

cee ee ern ner ap he ne ap Lm ae

 

ELLEN AS To WNEKTRER O TE SE

 

ee Sw 0% SroULD WoT WSSESS ANY DIE WIT

 

a EOPRET MESS WME pot OW BML

 

 

 

Sa aE a

IT Tsi WANT OE NEGOMENT

 

 

ee I ; NM. Schuite’s CorPonvae TL yherge Ukr! Doors 04} 5 KLIS

aoe ere ceria eee ————

 

_ a Wdviones}t br apnals the Meh et Cort Nitated ‘he Fast Nvorvort _

en rmereerne erat mtn

 

-s Picts ~ Qwil Copaling 5 ot S, CK. olin (7) ta hen it it

 

 

 
 

~ Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 17 of 43

\\:
Ocderes Mc. Schuite., anne Sion pot ory the Eprtee  Tnkecnet,

an oe. hee elechionie. doures. va. Sdnutte IMA 5 ales. subject fo Ly.

Cee. ptenitecy_ I an Vidahon. oe the. Feuth. Auwadtort ga} G Grady x

Pe nt a ee ee

eth, Corda 138 S.Ch. L560 (022. Fivally, Me Spbulte pure.

 

 

a tab asec. hen Anvascereton aa}) picventel Prop Meena hs acucttent

 

a a Ap. bed nc, SISK tm Is 01 Own Serco, Oc Cyen attens vel WS Sérutes _ 7

ne y veton of the Fast AREA, Sreth and £ ight, Kuve) works. Te

 

 

 

 

oe yeiad Gaile) bs explain the moassity a8 Such harsh Conpirons.. . -
_ tpn ie ince. sae oe

 

ee cr ne ne

oe NM. Me Shel e's evar ahon in Nlars2 Wes wcunch tyrone! Me.

 

wee ce Sm i ree

— Slutte. Qeursly 4 Sau get) vweud. Peiission Gom crotiral Saves,

 

 

 

Ps nas atharedl te wate MG etonc tothe Goats ger, fo

 

 

 

 

” geo AN peomule 4 access the Jnleinat an he hole Cy The Sastres
oe task erie tp expr) - the already puersdooh, Wns boa

 

. _ Baer G2 Cond tions ek Dost fecte fo ban not orly the tee

 

 
Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 18 of 43

\L:
Aare WL Beckrone. fortes bt ake bya thi. icles

a Sims osig the Tnecnet oc election. Povees on Mi. Schuite’s

 

bed hs. eu w Condit but5 ao ek retroactively aFtee i i UALS

 

Nislated 6 ibe etiathStecig, ‘et rules Gcquiescene fe tle. (eee

 

ae emer en Re

 

SE ete

 

 

 

 

 

_f. The.. Ostnt Cask versed overtrodd, ¢ Ont esi, aad.

_. ‘Yourstihteal “Conbirtnns of lense fat Cannot leaally be. enorced)

 

oe a 0 waiyle p® the Waist Auanivent 5 that all

 

 

 

 

 

“Fe aie peeckon, Speate aa) (ste Owe ware, The (ost: hes

 

 

. “gage {0 Poker ihe Cig ht bo Sea Nn ths Sahial Context, 4 besie

 

 

co We, Gs oxaithe, Ie that a sheet 6 & 4 Oae 1S 4 puintessential Bacon

 

Abe the erercxe 0 Fuse AwoS wort Wabts. See Ward MJ. Rack. aanse

 

Tess. Ua i bs78I Hb (82, Buen inthe Moher era,
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 19 of 43

\5,
. these pldces..ace ofl saat Venves for public

 

 

~-geng to. celebrate. Soria. NWS, to. Pita otis, OT |

5) gly to le leacn_ anh 3 wyulle.

a i While In Yeo Cust there. Wey we been Nev why y_.

 

 

 

- bent The vost lvgustint_¢ Qices (ina Spatial Suse $c

 

 

othe excvange. of Nites, tobay The. ANSyeC 1S Chea, THe

 

Spent the’ Must Dorroccat Cone of the Toternet MN

 

 

 

Be ic Dd, a Seeual edie An gasticrlec,' ake v
a aaa

 

 

 

Biss 17S. L. 730, (735 Zod

 

- = ——- A. Release. Conditions Violate He Rust jul Hone -

 

 

— a se Ca aca

The worewe. Courk Grceblly spent eh the i to

 

_ atlesé the Totenet ny Ractavahor Ana i+ Suggested ¢ as S wuch |

dN p Lele Y. al fosnta, DIS KS. $13 (Zol4), The. Dene

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 20 of 43

“owt '5_ovhe can Dok only The Bsstl¥E These, b+

 

“als NL elechonz jatves violate) ‘te Gest Avenduent aah

Basses. Ta. Ve Veet inghat te Speue Cook Side bau as

 

 

. - avast ronal. “ “Rath, Carding Chyna Chute. tht wide. +4

he loay Ali._ses _phlenbars }o Ace $s Certain Seciyl webta Lebstes —

 

 

 

ote Statute. pe, ovetbcpad anh Viclated the Fst Avodart.

_ Ban ut ths LSS olin that ihe sape, 0& the law and the

 

 

akds lites, the staivte hoe enmts piohibitron_unprecehented

 

nes ep ee ee

“hte - Swope , of Hest howler Speech i utdens Socal

 

 

- svt a eet en

ee ~pa. Allows, _USers 4p 9h ALLE 5, tO \iformybon aa} coon :

 

 

 

ee ee Sit ee

bi DN. another abot it on des Subsect thet Mla LOMY to .

 

 

 

 

“i Videwnalaws gt 1757. he Sune. (auc Cevoghte) the. |

 

 

cee Get. Nuedwent nige te _dccess The Totetnet, and pactictacly.

a) vebra. "Te Su, tt Crarbse Ma Less -D Seciy| Wokia _

 

 

 

 

 

| a 10 Vien 2 at the. VY Crow digas ng in he
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 21 of 43

\5.
a igitedte ASO 9 Tose Avenwrend Nypts.” Ta
(Thies warts Ker this precedential Cave the District -

xt Lovglehy. \gnare the Sovene Court ink tupayeh, even,

 

—_ pa tons. of tease aa _IN. Schulte — the. bon. of the

Em Tytetnet_onk Ne Qlectsonie Wecees._

— Do. Saavary-\\, 2014, the Seeond Ciredt berided tes

 

 

 

 

. Ney be. ben tapped Qhitirghein In Dated. Stes. “tain,

 

| mic  F3) 8/2) a 20), The Sdstance of the Trtetnet ben _

 

 

__. oes on Fag} % even boner in its ter us, if not in AK
— flit hoon, twa tht Strode. dawn ts Vals Wherers the

 

 

 

 

 

 

Rai Sirbte Aan 6 ess ONY to corte Social Detwosting

a sits where vnars. tay be great, Such as Fetbadk al Wwitte

 

 

 

he condi Imareh or, Eaalyy Qrobybres, his genes fo_ gli

 

oo ebsites, 1 therefore. lates te Same Yust Avert

ve Grane Ht were at esve mM Packavghans ' ! Enel has 4

 
 

- 4 ie the. my Rueadent Freednn of Speech extents fo the.

pm ee. bee

— Be Fa 1Adoe 700) fs fasta (adel, Soler, Subst be

ae Tr

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 22 of 43

 

:
. Fase hudvent Tlalnt to he “the to 2 evgil. bl all, blog, ank hiecuse
:

1 es ee ——.- ee re

 

3 . “ssuet ok the hoy On the Antetnet while he. tS on “Soperuisell,

 

ee eters oan ne ee

. tet Ease 5 it Re. fs. Schutte. kas that Seve cit the.

 

- 4 Ng a cals ea, anh discuss sues o& the. hay On the Laternet |

ve tee a Pee et ee

 

 

 

 

 

 

 

 

 

Lieet —an\ thet the Astitt Duct entiroly isnegadel ths cal:

 

 

Noh Enalin yas lect tue yen fle Nt Sehuites

Tae Phe eee

 

tiie pn Gssepyent rewwnd the Swart Circult hes ast

 

Tejected. Warket Tatetnet Loans. See. |\riteS States N: Yeleson,

 

 

 

 

a Br Fab iz (bhi Led), Nesey, Naty euecy Sinabe

 

 

_ Guid Cok o& agpedls ws 5 jeu lact felectes asa ute Tater pet.

eee. — ume a ee

 

has cute Wrote He Want Wah vid the coupler Gr iin
 

Case 1: 20-cv- -09244- 3PO. Document 2 2 "Filed 10/30/20 Page 23 of 43

(1.
his Cane, of Gnacton. See, e4., (Intell States ve Bcaeen—

_Meccade, BSS FSS O5(\E Cy. ory, Ipod Ses v. LaGste,

 

 

- “Bul esd Maz Gan 200), (ated Slee. Heenien,. 3 Fal

 

_ me (DNCs. 200) [Tepdwg Iiernet ban here Avkealact wos

 

— Ginaset A yecen neg arb soscersimg “cul, poinogiaplig’: (nied Stake

 

ae SLb FS $1Z A Cr. D0) (Save), [Indeed Sees

 

 

- —Melower G34 Ks “40 Caan Zol\\C Sans), United Ss

 

 

 

 

 

Tea,  Debentiants use o8 Computers al Taernet Pesce Mn fotally

__. wiblate_Freefiors ne Speech

 

cee eee The. Aestice Catt ete Secon). Cit and Spnetne. Covet.

~ ue wher IL hisrega rhe) Vise (drgham an) an surd a bynket Lrternet

ge electrons “ben. “Thaccfone, Ths Coust Shall oxtect ths vista»

gel £64 My. any got “the {uti foc habeas. pus: We We, ‘wrtlude

ee. ‘hat: the, peco.cd here. oes Nut Sport mong fan of Hose cam, ;

 

 

 

 

 

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 24 of 43

 

 

. Meerbarts Use o& Gy dete to access The Inet <a ‘ tes

seme ee ane} fe eee ee ee aan ee ie ee

 

. found which dur Society fw inci te tas My st be. . iy,

ie ly gp by He ca

 

 

a a A. Redease. conditions vislotes the Lest Bstnetive

ae a ie ee ee

 

 

 

 

i yen and the reco Later 10 edolain He Necessite, oh

we ae

 

 

 

 

 

Bids Wash cits NW Valeo p& Dy US Sad7 oo
oe —+4 Te Wwpos tren KL where Conbitimnc pending i Hil ae,

 

 

oe —Sintutat ly Siler + he Movs hon C athpas of Svpecuiges.

vane . ice he Yebret Court vst Cate an mlavidaleed

 

 

_ pesca bhen Aeter Mini tulvether to \Npose. b Spec con) es

 

_E. “Fj ‘anh state on the. Wood the tasan fe Waposrh4 ik

 

| ha Stu vy bets 2% ES wid CN, ma Peering

 

 

 

-  Sealerag), The Sewed Crat bs halk as 4 getera| tutte fal 2

 

 

_-dostrick touct “ey liege Sperial condemns of Superutal Nevace,

i bons. Tobe scmindd, 4 “tual akesuctal eNDIN0s.06 4

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 25 of 43
\4.
Abas €. Teaserably velatel_ to Cestain Statutory. tics 4p Uerstag
X
Se Sentecarg, nieve Tho granter doputon of liberty tunis

__Seusonalhy. wuessary’ to. glewert the Siatuisy oh LOrses.. af Sey

 

wo ob Gre Lmarsient With gertinent Sentencing. CQuwissioa patty. a

 

-_.. Shrteworts” United Siplesa Myers, 26 Esk IN, (23-24 Bests

 

_. ~—Agateg Buse Sasa, See. also (BUSC 8 INTO) as

 

 

 

 

 

ih pie te SS5RS0 poe sion tet he
7 ees inpave. Yn greater: “hee \ahon_af | erty “Hoa. s _

 

 

Reb sec oe detecnive Ciisiea bonuity, _pistecting 2 th

 

ppb Ah gawotg a beSrbants cwhi Liha tion, Tt is

_unessailable, Hot branng a GeCerdacts v2 oP Cotipies gad

 

 

 

oo Teroet Neves in tota ty [hupuse_gfeater Dene Authion of Ihecty,

 

~thee te usoNibly.. Nee essay inf petrayention v© both NY USC, S -

— 5B 3D and ASE 8 wZeXS).

 

 
 

 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 bps 26 of 43

AX.
| _. The. instant. use _also_peseobles Fadi inthat the recork dy

oo, —’ to. 4o_ oa in hea se the, restrictions 1 or a why lese

irae, ttoinatves (were (ua! vallable.: "The recoth ais, ey le fo

 

 

~ Revel te Doaet Costs S$ Lists. Be ent tying a Lonvection. “between |

 

te wads Hons, ans the kel bya of Warm. [he Dstt lasts. gence

 

 

an _—eernce fo the domhens as beng hucessary to Motect the Comunty
y

 

hes wk suffice, Cen On the bacegioue ot Exglw's repeated .

 

 

 

 

 

 

 

 

Acton of tha boter. —Loonbed fer MS of Suptrulse} rolence.. ie
thee Coc Henelere., that, an ths (eco, these. Conhivwas abe.
5 Lbstantuely unveasorable, Nese they 4 GC _ not rrcoally wuite) fo

 

 

 

grbeocine as a Wve gZ oppeator be prruntra eo -

 

 

 

ae Ter Han %_ peosoed hy Neescarys Bagh Nat iS

 

Oo — Likewode, Tho Dera uct m the thsfeat se foes nok -

 

 

 

cai. Ww > tynang ty Exave Inlernet gn) NL lection. Y

oe Vsreas sf NeLessiey_ to (fofect He. (obnuan ity. Ov lhe Zd-hoor
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 27 of 43

Ai.
_Nege. invaiceraton. OD CS Wontaring IS Nye EGY Thre ts

 

Meaty no Asecsea_stitll aboot The races. NG toe

i why. le les _g0stt REV “Conditrrons, bund hot. ‘ersonetly_¢ AS See , the

 

 

gi Sabet ot an otter peso ay the cacy in biceathonce

 

 

Yor he to “Crewe, Hat As. Schulbe 5 quilty of an chi

oat tw me ust wha Lave the uisebstaahates. leap and. > Set thé

 

 

__ ia maa

 

 

mn _ Suhultes, Tight to acess He Apenet ts Gheatec then j In, _

 

 

a ee er

 

~ pall Awol Kite ie bis DEN Dense. Is i ) oQulant really 7

_. elgectels 4 rete ah dectone Miscovery TK pants Gon where ke Cannot

 

 

 

_ Grdbet. Sie Sather De that he. Cannot Se. Gone 40 Yanich Siwlar
 

Case 4:20-0v-09244-IPO Document p Filed 10/30/20 | Page 28 of 43
RO- :
. BSE os Stet oc th test Acasa. attaneys’ Oe ytilite quel arelys

 

. Qrensic. Mw cogehiihes to. hwleuw, the dlectronte Bscovery” The Garret n

 

“feeb Oh Ths, wabhton to «Gest Rumndont ny ht to ness,

 

 

_ Ae Ternet, nek NM Sehulte. Ves c Sith. Dvardvont uh + {he Taret acs

oe €.L0nf Dh Rete Poberso,, Qesitls, He Talesnet There are. Wainy Beaute ems.

 

 

 

_ Guba aS. = Soest. ines that Neve f cowguler fo Yew anv) atdfte.

: Taf a ee ae ee

oo Deguvato € 6 Ceckiony_ Jose. Such as Gupuess, (whivly the Guenvort -

 

 

 

Sit ioreecters Undo. belly vse, fre abllitatr to fly. Slutles

 

nly tae ae This ooo Hat Hh. Shue aes kennel

 

 

 

 

 

Bow NE dations Qovires— ih ih, preventé) Aya Sion cM any

- Tess been. i le Neicaateh at tle WoL We. Shite, Ay) the silty

 

“hee ‘deckionte Lescovery IN _Geisocul \egtop— i { (s_¢hsow that re

 

esa YESAG (olR hot Wve, bye ebote) pret aL,

ee Ww. Shalies lease con) hc G\so Cheatly Nola teQ Le Guth

 

had, The \hoie) Cares. Sones (; puck Lt Lay beady NL eth

 

i
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 29 of 43

A:
—Casdva, (39 3. (5690089, thet GES wondering Crsites @ _

 

—caneth. Qe te. eat Syodhvont ou pokes, Us Lhe hue 6S beoriea. =

~—bwhst0s4 An... » wartasordlle, Conkle sede. Gr het ou ae ac

te: -— a EE Drove wont De was Ave)

eer unle tonfiete. hse nyareeechisn'

 

 

 

 

 

ce Thee. ‘coin fe “ConRravonk WLS Sa Keessve at tr. Ghalte

Lis en “Unvble | fo 6 (Wane co The inpdave of tle trerret to Onl subs, the

 

 

 

Wystence rh ats D Wak, te Wpufne of tte ernet an slectrane |

Sosa. 0 iw acer hss Own dense, the night aan. nog) +o atterb

 

 

a eye Savies- gl a Huse chitieal aspeds A helthod aap bert. _

 

te Aond to Ns. Schutke., “Lt as, the laste poteds m te eseventend

a ao ee

- — Osos te. none of Cudney ‘he Gah sus.ting fo _surcey felse.

 

 

 

 

_abtiors oak, the eh iby lo uur and Support one’s gol eo

ci tee ee een ne re

; js GS po. fexst Qretial as MLS dal te GOusel te rave do bt petty

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 30 of 43

LM.

 

42. . , Moe an N loner shod, to Ay Loe | Inc soastwort’s Thy tS

 

t
fae eter mee

_tpante ud Able _ Yat ‘these. bach, Condthg i Convomont flood.

 

 

 

 

i Sis te bo bon ut Cooughetely banned Ls Fast, fast, onde _

Sat Naver Dights Guarantee) by the, Const hoy

te vende ee

 

 

 

 

 

 

 

. 4 “Fa “Rreluont and te Frossve Pail Clase of th Ewth Rodan

 

 

“Rates Complete, Lyn ae The Talent (ov0lete 110 if all. | _

| Becront. Doyites , Bichour (WS Wavtocihe Nor Zhe hose naceae

 

 

 

ae wee Ieashect to tho. ley rehichve, concron, oc Conbinatiyy pd

 

 

| — Cao's, fat ‘| bw \ seecaoaly assure, hes Gipenianue. of ifs

 

geen aS regurve) nd Tre SAfehy 0 any Gfar Beison aap the

 

ee G sss ‘lee Ouerbriald) Cxocsh]e ¢ otarnons, a releaso (L£rR vot

 

“patted tailored ge require by (ssa, fut pathar Swept too hssedly

 

© sees ene a> euecerate) Me. Chutes h hecho _

ty A bt unt Nacitl Syantivgtey tes Wat”, Fehon! os Wa

bt Ieee. ConBitors, Vidte® Sibefzenhue jue process sof the
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 31 of 43

LS.
iW The Cp antent way dot Dupes: = lah ao GS the |

se lo Se Suggs. “Uslail § see. vo

The. gece tra. nok vooress_ lal Speech, AS 5 fe

ee a Ses a Rp oe

bape) lore “a _hease ot poenbdes the, Vather Tle Costin

 

 

 

 

a ves {te ron fr the _prssible yen 4p Saciely 1 ih pel ng Sanne

 

 

. inte Spat ge -LiaplaiShad 1 octhetied by tle possbil Ie that

quieted Seah of otters ty be muted.’ “Tle Durrbreabth dectone

 

gusts He Goesopart Som | hennng Unpictectel) Grech RA Chetan
_ - _ fsa of yotde) speech ts pidhhte or (hile) nthe provess,?

 

 

 

_ Baeo® Vv. Free Seely Ca Lita, ASS (AS za IBS (Zo02). 7 =

 

 

 

ee Bearley. Oklehowrs, US US. 60l,6 biz (ars).

 

 

 

Th ai ARAL Hest +o Arstitk court iewe Gi otal | terre! han,

 

Ob a necesaty wens of preventive, Mg. Se chute Gro LOE 7h ih.

ee a

 

 

ee _ppkbdalephy tue CHED a thos Mi. Shute hac heuer ative. Chilh b pane
| Vy

 
~ Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 32 of 43 7
L6- ,
— Date Latent pechizton regyirng Veebrnl Gonives ty wontor

 

as Shultes. Taverne sLuose bs G less reshizive, yunble oghten a

 

tie wer even dnsierad. Such a cestirten junld adequaieh)

To mie ne ream ene ca

seek te puiby. Fans Ne Guiles cotentn wee of te ty tlre

ec — a

uh le “yngosee a Wo ousorable huken on Me. Shut les F st hack

 

 

 

 

 

 

es Aas iN. Corey holbing thet a Curdidron xs Sad

 

 

~ Aire tht WO0SeA 4 ‘Mively fot Cowpete Mn ferthg pl.

. i G Roberlb,. t Codete v& chit acl SS

LS gr exescie lepicion & br)

 

 

 

 

Here, Hor hatricet court Saught +o mae Me. Sclrultes Speech,

 

fo revert an Ghce vivlahons of the [sw—or te loonensp the

--Gudsibllity of « Che imo DA, “He qavernverit May wut probit

 

Reeds becase. it Iwreawes Te. clue, aa _inlavte} at wil he

 

 

 

 

 

. Goasttel ‘At Same. whaCvbe. fobye. twa. Decsw, Tnbianay

 
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 33 of 43

47

see Seo. Bartnitld_v. sie 532 (13.514, 504

 

 

GN apo te, punthnent < On. ate. het cooe M i 3

Hae Loft Di chutes Cot Crp Ve Regents ov (in of AY, 360 -

 

US. 686 6 (450 (‘Rune Sree von, He leverrerte anne, fob

 

 

 

Ae lay not sridhgwont othe iat £ free Speech \

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Bi The Dent Cots sroncabog oP bail wes pocrs tho
__ Wer | 1 asc SZ4B, the \dival pPGree Shall ene an
0° vals of revocation an) hetention Lf ater 4 beta The. A\didal
Ree :
— — LI) Sinks et there ig —
_— - a ® ¢ Oyeba ble. Case. fe belie that tho. persian hee commited
8 Sebel: Motes 0: local chime. while on lene, a —

 

Se » AAA e pret cre. eat aah. unshnent- fer lations sat
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 34 of 43

L$.

ther Conn O8 yee, gn

—@ Die te—

ae (bd bel on the Pictore. set Lents Im Section _ au2e) & of this.

 

 

 

_ Be, thee ic nota. 2F Gabba a Conf rone. of pele “Se,

 

Hat al ) assure that tle. pecsen Will not Pee, 4 Pre. a dangec bk

 

 

 

 

 

 

 

 

 

 

 

 

heat Other pecan or the, COM nity" bw - _
= 2 the. por porSee & ‘pnt Neal fo thie by On) ‘oalswon p- Bl.
oe “Bin of tonbinaes of rehnse. ~~ -
= : A actioned cols reese: ae ead

 

 

~ Sie He cabrtens of Teli, \wposel upon Mi Srhalle juere

 

 

— ecusttstoee was iNegal Yo revoke. Wis bail Aue fo Garis 0%

 

= wstitutpadl bins. TK te Gate wear Me Shite.

deme pemm s te ne

 

 

 

 

eee Ta er a ne oe

oo. “tall he Ex $5. Ho late to antoice ths Coty: Hea 5 Simla,

 

 

any Cabins. thet violate the (onstihshon gel) er Court. Ae.

 

 
 

A.

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 35 of 43

legal and unenfoweabe.,

 

A The beri cout oppucdel yeheose conditons

Mla 3 the daostvet wige exoundel tre. alg

 

ee we reguested Conky échOn, From yi Lnwes, who bal He.

 

~ adhacty. te vale tho. fandtaons ph bl whether p. De + Nat hee

i

- Soowate Cold acess He Taleret on his bebdlls pred

 

Sew ontaere {hat tt, ts alloveld. uc Honths lees. a

 

He. Pome Tnletnet aad electra Toe alsa a ple

 

| Sie Respite, ND Such CoMitrna hte Luding. gad

 

_polwithstending _ prety Serutes acquereve fp the tegeest, Ae

 

- Ba M. Sdylte te V) VAD Hose confit XK pest facts aad dW ad
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 36 of 43

1,00.

 

 

. — WR T Ll a £ Fv Vat the le

 

 

 

 

Ni lated. the deKs & the isleoee cobitons by —

_AGaeira dh in having ie rownate ues ho. comper's

= 4 ig Ney Saphicnected Uatbabalagy. e724, VENA ».i6\

 

 

 

 

 

_ phuhere In tle. vdeo. Comrbon floss ee State Wr

occa cee ene sams |

“Silk Clnot tagest thd _ather pestle. Oiee +h Lalernete

 

 

 

 

8. hs. ives Th. shied yudige’s GS3ahon that the

ce ee ei se rome =

“doa oun cadlhans beatutg the Aye” There “gal,
oN Becton alse wide te ben of thie) pathes B wnfonded,.

 

 

 

 

 

 

Bud, Such a Min juoul)) suBaubtebly be tL wshnget —ibrh pete

 

bets hee Coats, nal to Qutush Ma Siu lie, fot tO __

 

Wateck He. Cumnite. Inter He re judee's wlerpreta ter Ny

 

zk he Wace. codkton ik Ni. Siulte geved covoone what the.

Tea old be (eo He. jet Day ie the pide, 0G Seek,

 
 

 

“Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 37 of 43
4K. : _
| OS. Not a tens gchde, aad abot Ho. latest relive i ths,

 

x ty, pe pe) Any otter. MOOS Question. that piomptep.

 

ON “tydaabeal. b Um f {_comprier or: th Grlerpot— Me Shethes.

 

 

Bl ual \e waned, Ths abs.  Kegadless ti

 

—_Woakvovectlyle. hat f “Dshet julge Cannst voli Ney please. ae

a

ae Cross and) a a ly tan ex pest Licto,

 

 

Tees: on _NeaSche ri wi

 

 

 

ee Sve. Ns. Shite Li UMC hose Neareuabnn, few Was

 

 

 

co Heal a) tp Sv Sahoo to he lp hay, by Snares tole at the. .

 

oe Qideaw \es wall gad wo) euhr, aay bills, otz, Thea,

 

-—-Chtcenaly cigensive ve. tude ay hase. incorcovatmon Reoeh Me

Shute - Gnd saponne te gain those, and athe achvites——_

 

 

 

a | eed ts Shullee Catiy agree) lo gesist_gnd Mvod bo.

 

 

 

_ Rou rle C to jue wath My.S Schl ite and por Btu Hote.
 

a1

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 38 of 43

pes. Ns. Schulte LorSiv\ invhially stored kis lagtop aad.

 

' Becton otcle tho. oucteont Swe th Casts order uns pat

 

—paphak nigeding oles casing te Tae we Sie

 

 

pth? bo end) do is scfaics ar tas scL0ssvg to Lanter het |

 

led meyer, (Ke. Schulte Soult Clas} rahon + bow Let

wi Spoke (urtl Ron Serurec—— nf evey 1 eventual Mr oe

 

oS \ Syne) An athdaur' dn Sopkemter 72, Zor7 and Lf AK

 

 

 

 

 

 

 

op Retinl Sores nes Achonslelyed Hat He Codi becting,

 

 

; pa Ha oly) ikkyo w1ess He Tenet on Me Sikes bohale

ie oH Ainerrot cook’ nat be punshvoal and_its upon

 

Lanse ONOUOKt He BekenDant wien Colusithng Chines, Se,

 

ot ybis threat tac ~auhal eed hy @ third (aty sng Thy

 

 

 

_Cogiee @®loc net net n iat —fucestiy notsonable foc Mc

 

| — Sh (key (oan to dcrese He Tialernet on hs Chie Jo tend.
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 39 of 43

5
kb his 6 fH s. Tair f. peti. S/N Corset. Aeatly.

Grcolets. oh Clear Kab conse ahs thet tho ser MS.

. ‘ot release, hore, violated, _

ME The Bostick. Murs reldance.. On & Mlw- crest

 

 

 

ee — —oosiie Sel ju xdrchon te La) “Mecger’ tues Mapyeper

a vith ak at. least wai withng wud ketal proceedings fc thet. ta ce.

 

Me C. Sohuite's ¢ ennand Was bases On, is atest fa.

. — Daeeber COV]; afhec his AvvEsst, Mr Schulte _ consented.

 

 

ne to ow on the coition that he be otudited to Nrginia.

 

cs _— Sue. KK (aga nent and inckeate leaal Dineen, gs Hat lund

 

 

kn dy Inbiste. the prSecifityn das wlluos, Vindiehle .

 

 

oe an) frbcicates, “The (nvecnwent corseated, bit lved ately

 

tes +1pnsker frou State. ustoley fo Feheral. CaFstobny, Miginves.

 

Bee extiap itn, concelle | the Slnedubed Atigatent, and

 

one ~ Gleb. 4 pit # Letainor. JE tis wnt 2“ clear id 'cotor of Bu
 

. Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 40 of 43

&

ly what pold bet

wos ta a a Ee te

oo __T. Vistrlet Cas then plop uscd this afrece. geist

iN Sauite... There pu ws. lteral WA NO p Nite 4 in thew ase.

mtr pe ne

—belusenan the tyne. by Lis batefell to the Detect ‘Lost att the.

het bail heacivg A. Seotember ay. the Aclest ix Dzenber a

hithout_getut Hing 4 . Lise. 40 Dincee) Yo ar eh

 

“Yolnia. Da hase ie A aganat IN Se lac on

Lo eect en ane a

 

 

 

| _-attag wav. than Ae dlearhons one, The Goverpvart SucceoAed

Te anne aa mm mes

. I led Als. Sdnite —Yevdeing his ail bass dn ‘tlegattons,

“aid ke (ol not chellange. unbl he (ues glances Al, Th te

 

 

 

 

 

“Patou Yat Ales, Miolates ty Due Timex Clave: —+the.

 

“hee Neck Cook the So thes Vistek a Nao Vow has 1

 

 

ae aha ne A CMe Copmittes iy Lisgince, No iueesbiction

 

 

hee the. alleged CK Nae, sA€ , mh ‘henebore case (®<s ssibiy
a

 

_. By ‘Ranger \asel, ON nothing hit LAA D (OVE allendhons thet.
 

Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 41 of 43

le ely ssuneh fe be untwe. “The pune. that joe isa

-_phgurghon 4 Wowene. in Pave. of the. AcLsS2) Is 5 the. “Undo

hy Aioteavk decor, oo Se alae hes. atthe

 

 

 

hte) Sas, IS US.432, 452 (945),

 

NTT. CONCLUSTON _

 

——— — ths | C pour shou Si that the. Distr: aa court fale. fo.

 

 

— esl tho Fivst_ Nrotdwont (ight fo aces the, Tolecrat

 

GS established ta ceirghary, failed 4o_ackin vlelge te Furth

 

a “Poca ee he fee Grom UiveasDiable., Codstant LPS

mre emp nine ee ee ee

 

 

 

Gees He. “Elen and pluctantc. “eves +o aid WN “popettg

 

0 Meera, fa ed. te accepwielge. the. Kitty aa) Etat Duvavont

ie lke roe. fom OKPeve, ial, Piild) + ool Ia US.c.

 
| AL Case 1:20-cv-09244-JPO Document 2 Filed 10/30/20 Page 42 of 43
§ SINICA! Ws Least Lesrirhve Clase, absel its Piscceton
Dy Sailing to State on the cecod how a blaket Lakeceet aed
dleckonies hun was peasorable. ond) nasrowly tailored esis
Other alter vahve eS Such as Tetecnet Monwtorng bere Viwbley
and fwally the etree lot asved when Ht sua sponte. expiald).
the Enternet ban 4 inctbe all third facfies ex post cto and
Ruorogedy felted voon the Whawia acrest Gnd danger.
Hence, Cevocation of bail wus cheas, tevesibe erat. This
Court shold 9c art Wc. Scholtes petition Sor a ue af hubs
 Coxpes ard release, bite gerdang trie. Mi Scholte’s trial court bouidh
Shit) hae the optton 4e ferand Me Schulte info pikan doe % the
oarhal [Dr HAS, but His Wedd then gent Mi Schvite te proved

Ad Sentence. ask Sle Soe an appeal. |
Respectfully Subiiite)
TV oshon bars Cchulte, ple Sé

J. Bohtte fa

 
 

OE

— \ . flees, SA \te Badd7aigsd =

asta CAMBY cara tc oh Hhied 10/30/20 Page 43 of 43
\ CC : _ r
\5 oe xs IC kK ee , i SS f sa

NK WY (007

 

 
 
   
 
    

  

| Es 7
FOREVER / USA FOREVER # USA FO

ReVFR # USA

  

  
  
  

witty Skates Yretrict Couch —
00 Year| Sireer
Y NT \po07
(HEGEIVE|D)

 

| \\\ OCT 3U 7020 |

PRU St JFFICE

eres

Lil hither Esbidldlederudanilltth

 

 
